Citation Nr: 0202960	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a seizure disability 
secondary to service-connected schizophrenia.  

(The issue entitlement to service connection for a skin 
disability and the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound will be the subjects of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from January 15, 
1951, to October 15, 1952, and from January 17, 1955, to 
September 3, 1957.

This case comes before the Board on appeal from several 
rating decisions by the St. Paul, Minnesota, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

With regard to the issue of service connection for a seizure 
disability as secondary service-connected schizophrenia, the 
Board notes that this issue has been characterized in the 
alternative as a claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  Under the circumstances 
of this case, the veteran's claim does not implicate 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 
provides that VA may award compensation benefits to claimants 
who have incurred a disability, as if that disability were 
service connected, provided that such disability resulted 
from care rendered by VA.  Thus, 38 U.S.C.A. § 1151 is 
intended to compensate for disabilities that result 
independent of any service-connected disability or treatment 
therefor.  Because the veteran claims that he has a seizure 
disability related to medication he took for his service-
connected schizophrenia, 38 C.F.R. § 3.310 is applicable, not 
38 U.S.C.A. § 1151.  Under 38 C.F.R. § 3.310 the evidence 
need only show that additional disability is proximately due 
to or the result of service-connected disability, without 
regard to other factors required by 38 U.S.C.A. § 1151, such 
as the need to show carelessness, negligence, or an event not 
reasonably foreseeable, for example.  Consequently, because 
there is no allegation that the causative factor was any 
event other than treatment for service-

connected disability, the application of 38 C.F.R. § 3.310 
instead of 38 U.S.C.A. § 1151 is appropriate.  (The Board 
notes that a March 2001 supplemental statement of the case 
explained the application of 38 C.F.R. § 3.310.  Therefore, 
the veteran was properly notified of the applicable laws and 
regulations in conformity with the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).)  

(The issue of entitlement to service connection for a skin 
disability and the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound will be addressed 
separately.  The Board is undertaking additional development 
with respect to these issues pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When such development is completed, 
the Board will provide notice of the development as required 
by the Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.)


FINDINGS OF FACT

1.  The veteran suffered an acute and transitory seizure 
episode in October 1996 that was the result of an elevated 
level of loxapine, a drug prescribed to treat service-
connected schizophrenia.   

2.  The veteran discontinued the use of loxapine immediately 
after the seizure.  

3.  The veteran does not now have a seizure disability.



CONCLUSION OF LAW

The veteran does not have a seizure disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from a seizure 
disability as a result of treatment he received for his 
service-connected schizophrenia.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

A review of the claims file reveals that, by a January 1958 
rating decision, the RO initially service connected the 
veteran for schizophrenia and assigned a 10 percent 
disability rating therefor, effective from September 4, 1957.  
An April 1959 

rating decision increased the veteran's disability rating to 
100 percent, effective January 30, 1959.  

The medical evidence on file, which includes both private and 
VA medical records, reveals that the veteran suffered an 
acute seizure episode in October 1996, which appears to have 
resulted from an elevated level of loxapine, a drug 
prescribed to the veteran by VA to treat his service-
connected schizophrenia.  The veteran's loxapine prescription 
was discontinued immediately after the seizure.  The veteran 
has not experienced any further seizures, nor has he claimed 
that any additional seizures occurred after the October 1996 
incident.  

After a review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that 
service connection for a seizure disability secondary to 
service-connected schizophrenia is not warranted.  While the 
Board acknowledges that the veteran suffered a seizure in 
October 1996 as a result of medication (loxapine) prescribed 
for treatment of his service-connected schizophrenia, the 
veteran promptly discontinued use of loxapine, and no further 
seizures have occurred.  These facts are uncontested by the 
veteran.  In order for a claimant to obtain compensation for 
a disability, on either a direct or secondary basis, it must 
be demonstrated that a chronic disability exists.  See 
generally 38 C.F.R. § 3.303.  The veteran's one instance of a 
seizure in October 1996 does not rise to the level of a 
chronic disability for which monthly disability compensation 
may be awarded.  Therefore, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a seizure disability as secondary to service-
connected schizophrenia.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a 

duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and to make 
reasonable efforts to obtain such evidence.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
appellant and his representative of the information and 
evidence necessary to substantiate the claim, and have 
therefore satisfied the notification requirements.  The Board 
finds that the medical evidence of record contains the 
findings necessary to apply the pertinent law.  The Board 
also finds that the record as it stands is adequate to allow 
for review of the claim of secondary service connection and 
that no further action is necessary to meet the requirements 
of the VCAA.  Consequently, further development to fulfill 
the duty to notify or duty to assist is not necessary.  It 
may therefore be said that, under the circumstances of this 
case, further action to address the VCAA would serve no 
useful purpose, at least as to the issue addressed above.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

(Continued on Next 
Page)

ORDER

Entitlement to service connection for a seizure disability 
secondary to service-connected schizophrenia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

